ROBERTSON, Justice.
Appellant brings this appeal from a take nothing judgment in his suit for damages arising from the removal of certain equipment from rental property he owned. Under three of his four points of error, styled “issues” in his brief, appellant complains of findings made by the trial court, and in a fourth point of error he challenges the trial court’s award of attorney’s fees to appellee in the event this court rules in appellant’s favor on the first three issues. We affirm.
Appellant owned two properties located on Strawberry Street and Burke Street, respectively, in Pasadena, Texas which were leased to appellee under twenty (20) year lease agreements. Appellee used these locations to operate two neighborhood convenience grocery stores. However, due to unprofitable operations, appellee closed both stores. After closing the stores, appel-lee continued to pay the rents due on these properties and sought to find sublessees to occupy these premises. The lease agreements provided that lessee would obtain written consent from the lessor prior to making “structural alterations, material changes, or additions in or to the leased premises.. .. ” Appellee found different tenants to sub-lease each of these properties and removed the walk-in coolers from each store location. In his third amended petition, appellant alleges that appellee requested permission to remove a walk-in cooler from the property located on Strawberry Street, and without his written consent, did so. He also alleges that appellee removed a similar walk-in cooler from the property located on Burke Street.
In his third point of error, appellant complains the trial court erred in finding he is not entitled to recover in the capacity in which he sued. Appellant instituted this lawsuit on April 14, 1977. The trial court found appellant conveyed, pendente lite, all *507of his right and interest in the Strawberry Street property and the Burke Street property to Depew Properties, Inc. on July 19, 1979. Although the record shows he granted Depew the properties “together with all and singular the rights and appurtenances thereto ...appellant contends he reserved his rights to this cause of action and could recover on his own behalf.
It is true that a voluntary conveyance by a plaintiff, made during the pend-ency of a suit, does not affect the suit, nor impair the plaintiff’s right to recover, and such recovery, if any, generally inures to the plaintiff’s grantee. Lee v. Salinas, 15 Tex. 495 (1855). In Smith v. Olsen, 92 Tex. 181, 46 S.W. 631 (1898) a trespass to try title case in which the plaintiff sold the land during the pendency of a suit, the court held:
It is a well settled rule that where the interest of either party to a suit is purchased after its commencement, the purchaser stands in the shoes of the party whose title has been conveyed to him; and the alienation pendente lite does not affect the progress or determination of the litigation. If the party who has conveyed his interest succeeds in litigation, the judgment inures to the benefit of the grantee. Id. 46 S.W. at 632.
This case, however, presents a different question. While appellant amended his petition following sale of the property, he did not allege any damages suffered as a result of a reduction in the amount of money received for sale of the property nor did he attempt to recover for the benefit of the purchaser of the property. This was so even though appellee’s answer contested appellant’s legal capacity to recover damages. In the above cited cases the assignors pursued their cause of action on behalf of their respective assignees, not for themselves. Here appellant attempts to retain a cause of action arising from properties he conveyed to Depew contending it is personal to him. On the narrow issue presented, the trial court correctly found appellant unable to recover in the capacity in which he sued. Appellant’s third point of error is overruled.
In his fourth point of error, appellant contends the trial court erred in awarding appellee attorney’s fees. The lease for each of the properties provides that in the event either party is required to resort to legal proceedings or to incur expenses of any kind in the enforcement of their rights under the lease, “the prevailing party shall be entitled to receive as damages, all reasonable attorney’s fees and court costs.... ” Because the appellee prevailed in the trial court, the awarding of attorney’s fees was proper.
Since appellant was not entitled to recover in the capacity in which he sued, we do not reach his other points of error.
The judgment is affirmed.